1 F.3d 1234
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roman RICHARDSON, Plaintiff-Appellant,v.John Frank WILLIAMS, Solicitor;  Joseph J. Watson,individually, and in his official capacity as Solicitor ofthe Thirteenth Judicial Circuit;  Archibald Black,individually, and in his official capacity as AssistantSolicitor of the Thirteenth Judicial Circuit,Defendants-Appellees.
No. 93-6383.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 3, 1993.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.  Henry M. Herlong, Jr., District Judge.  (CA-91-2725-7-20AG)
Roman Richardson, Appellant Pro Se.  Edward Merrill Sauvain, Greenville, South Carolina;  Edwin Pruitt Martin, Jr., W. Howard
Boyd, Jr., Gibbes & Clarkson, P.A., Greenville, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Roman Richardson appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Richardson v. Williams, No. CA-91-2725-7-20AG (D.S.C. Mar. 31, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED